    Case 2:19-cv-07934-DMG-SS Document 25-22 Filed 06/25/20 Page 1 of 2 Page ID #:442



1
2
3
4
5
6
7                            THE UNITED STATES DISTRICT COURT
8                  CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
9
10
        ARYA TOUFANIAN, an individual,           Case No. 2:19-cv-07934-DMG-SS
11
              Plaintiff,                         [PROPOSED] ORDER ON
12
                                                 DEFENDANTS’ MOTION TO
13            v.                                 STRIKE PLAINTIFF’S
                                                 COMPLAINT PURSUANT TO
14
        KYLE OREFFICE, an individual,            CALIFORNIA CODE OF CIVIL
15      GIVE BACK MEDIA, LLC, a Georgia          PROCEDURE § 425.16
        limited liability company; and DOES 1-
16
        10,                                      Date:         July 24, 2020
17                                               Time:         9:30 a.m.
18            Defendants.                        Courtroom:    8C

19
20
21
22
23
24
25
26
27
28

        [Proposed] Order on                                   Case No. 2:19-cv-07934-DMG-SS
2       Defendants’ Anti-SLAPP Motion
7
 Case 2:19-cv-07934-DMG-SS Document 25-22 Filed 06/25/20 Page 2 of 2 Page ID #:443




 1         The motion of Defendants Kyle Oreffice and Give Back Media, LLC
 2 (“Defendants”) to Strike Plaintiff’s Complaint pursuant to California Code of Civil
 3 Procedure § 425.16 came on regularly for hearing before this Court on Friday, July 24,
 4 2020. Counsel for all parties appeared.
 5         Having considered the motion, all of the papers filed in support and in opposition
 6 to the motion, oral argument, and good cause appearing therefor the Court HEREBY
 7 ORDERS as follows:
 8         1) Plaintiff’s Complaint is stricken as it is based on conduct that constitutes
 9 protected expression as defined by California Code of Civil Procedure section 425.16;
10 and
11         2) Defendants, as prevailing parties, are awarded costs and fees in the amount of
12 $25,270.00
13         IT IS SO ORDERED
14
15
16 DATED: _________                                __________________________
17                                                 Honorable Dolly M. Gee
                                                   United States District Judge
18
19
20
21
22
23
24
25
26
27
28
                                                  2
     [Proposed] Order on                                       Case No. 2:19-cv-07934-DMG-SS
     Defendants’ Anti-SLAPP Motion
